  Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 1 of 13 PageID# 38
                                                                                             ncoM-

                   m THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                                                                    CLERK. U.S. DISTRICT COURT
                                         Alexandria Division                          ALEXANDRIA. VIRGINIA



  UNITED STATES OF AMERICA                             Criminal No. 1:19-CRG56


                  V.                                   Counts 1-3: 18 U.S.C. § 1029(a)(5)
                                                       Access Device Fraud
  KWASHIE SENAM ZILEVU
                                                       Counts 4-6: 18 U.S.C. § 1028A(a)(l)
                            Defendant.                 Aggravated Identity Theft

                                                       Forfeiture Notice


                                          INDICTMENT
                         November 2019 Term - at Alexandria, Virginia

                             COUNTS ONE THROUGH THREE
                                       (Access Device Fraud)

THE GRAND JURY CHARGES THAT:


                                      Introductory Allegations


       At all times relevant to this Indictment:

        1.     The Defendant, KWASHIE SENAM ZILEVU ("ZILEVU"), resided in

Woodbridge, Virginia, within the Eastern District of Virginia.

       2.      ZILEVU was employed as an information technology specialist and supervisory

information technology specialist with the United States Internal Revenue Service ("IRS").

       3.      ZILEVU owned several businesses, including MacroTele, LLC,a business

organized under the laws of the Commonwealth of Virginia, which ZILEVU claimed sold

telephone calling cards he created.
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 2 of 13 PageID# 39
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 3 of 13 PageID# 40
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 4 of 13 PageID# 41
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 5 of 13 PageID# 42
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 6 of 13 PageID# 43
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 7 of 13 PageID# 44
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 8 of 13 PageID# 45
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 9 of 13 PageID# 46
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 10 of 13 PageID# 47
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 11 of 13 PageID# 48
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 12 of 13 PageID# 49
Case 1:19-cr-00356-AJT Document 16 Filed 11/26/19 Page 13 of 13 PageID# 50
